Case 4:13-cr-00229-CVE Document 291 Filed in USDC ND/OK on 11/13/20 Page 1 of 21




                       UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF OKLAHOMA


 UNITED STATES OF AMERICA,                              )
                                                        )
                        Plaintiff,                      )
                                                        )
 v.                                                     )   Case No. 13-CR-0229-001-CVE
                                                        )          (18-CV-0013-CVE-CDL)
 SAMUEL GARCIA-ESCALERA,                                )
                                                        )
                        Defendant.                      )


                                      OPINION AND ORDER

        Now before the Court is defendant’s motion to vacate, set aside, or correct sentence under

 28 U.S.C. § 2255 (Dkt. # 276). Under 28 U.S.C. § 2255, “a prisoner in custody under sentence of

 a court established by Act of Congress claiming the right to be released upon the ground that the

 sentence was imposed in violation of the Constitution or laws of the United States . . . may move the

 court which imposed the sentence to vacate, set aside or correct the sentence.” Defendant Samuel

 Garcia-Escalera (defendant) argues that he received ineffective assistance of counsel throughout the

 criminal proceedings, and he asks the Court to vacate his convictions and sentence. Dkt. # 276.

 Plaintiff responds that defendant has failed to provide adequate factual support for many of his vague

 allegations of ineffective assistance of counsel, and his attorney’s performance was well within the

 range of reasonable professional conduct. Dkt. # 283. Defendant has filed a reply (Dkt. # 284) in

 which he requests discovery materials and an evidentiary hearing.

                                                   I.

        On December 2, 2013, a grand jury returned an indictment charging defendant Garcia-

 Escalera, Joel Deloera-Escalera, and Courtney Riley with conspiracy to distribute and possess with
Case 4:13-cr-00229-CVE Document 291 Filed in USDC ND/OK on 11/13/20 Page 2 of 21




 intent to distribute 500 grams or more or a mixture or substance containing a detectable amount of

 methamphetamine. Dkt. # 2. The indictment also alleged drug and firearm offenses against

 defendant and Deloera-Escalera. In February 2014, a grand jury returned a superseding indictment

 (Dkt. # 81) charging defendant and Deloera-Escalera with drug conspiracy (count one), but Riley

 was not charged with any offenses in the superseding indictment. Defendant was also charged with

 maintaining a drug-involved premises (count two), being an illegal alien in possession of a firearm

 (count four), and possessing a firearm in furtherance of a drug trafficking crime (count six).1

        This case arose out of an investigation initiated by Tulsa Police Department (TPD) officers

 into the possible trafficking of methamphetamine and, on January 8, 2013, TPD officers executed

 a search warrant at 12427 East 27th Street in Tulsa, Oklahoma. Dkt. # 73, at 2. The officers

 encountered Riley and Todd Diaz in the house when they executed the search warrant, and police

 recovered methamphetamine, digital scales, and drug notations from the house. Id. Diaz cooperated

 with the police during their search and he offered to provide information about his supplier of

 methamphetamine. Id. at 3. Diaz identified his supplier as “Poncho” and he agreed to assist officers

 locate Poncho’s residence. Id. Diaz also told officers that he had loaned his maroon Dodge truck

 to Poncho. Id. Diaz took the officers to 476 South 78th East Avenue, and they observed a maroon

 Dodge truck in the driveway. Id. at 3-4; Dkt. # 241, at 67-68. TPD Officer W.R. Mackenzie applied

 for a search warrant for 476 South 78th East Avenue, and he relied in his affidavit on information

 provided by Diaz. The affidavit stated that Diaz obtained four pounds of methamphetamine at this

 address from an unidentified Hispanic male about twice a month, and Diaz had been using this



 1
        Deloera-Escalera was charged with maintaining a drug-involved premises (count three),
        being an illegal alien in possession of a firearm (count five), and illegal reentry (count seven).

                                                    2
Case 4:13-cr-00229-CVE Document 291 Filed in USDC ND/OK on 11/13/20 Page 3 of 21




 arrangement with his supplier for approximately eight months. Dkt. # 50-2, at 2. Diaz went to a

 residence near 4th Street South and Memorial Drive to pick up and pay for drugs, and the affidavit

 recites that Diaz took the officers to the residence and pointed out Diaz’s maroon Dodge truck in the

 driveway. Id.

        Mackenzie obtained a warrant to search 476 South 78th Avenue, and defendant was at the

 residence when officers arrived to execute the search warrant. Dkt. # 73, at 5; Dkt. # 241, at 54.

 Police seized $4,050 found in defendant’s pockets, and elsewhere in the house they found a loaded

 firearm, two cellular phones, papers that appeared to contain drug notations, and a Mexican driver’s

 licence with defendant’s picture bearing the name “Panfilo Soyte.” Dkt. # 241, at 49, 54, 57.

 Mackenzie gave defendant a Miranda2 warning in English and defendant conversed the Mackenzie

 in English. Id. at 129-31. Defendant stated that his name was Rogelio Vasquez, and he claimed that

 he kept a loaded firearm for protection. Id. at 131. Defendant denied that the money taken from his

 pockets belonged to him, denied that he ever went by the name “Poncho,” and denied that cell

 phones or drugs would be found in his house. Id. at 132. Defendant gave appropriate answers in

 English to Mackenzie’s question and he never asked for an interpreter. Id. at 133-34.

        In July 2013, defendant appeared in the Northern District of Oklahoma on a charge of illegal

 reentry by a removed alien, and Marna Franklin was appointed to represent him. United States v.

 Samuel Garcia-Escalera, 13-CR-130-CVE (N.D. Okla.). Defendant was arraigned in this case on

 December 4, 2013, and Franklin was also appointed to represent him in this case. Franklin filed

 pretrial motions to suppress evidence and statements (Dkt. ## 49, 50, 51), and the motions were set

 for an evidentiary hearing. Franklin argued that defendant did not knowingly and voluntarily waive


 2
        Miranda v. United States, 384 U.S. 436 (1966).

                                                  3
Case 4:13-cr-00229-CVE Document 291 Filed in USDC ND/OK on 11/13/20 Page 4 of 21




 his Fifth Amendment right against self-incrimination, because a Miranda warning was not read to

 him in Spanish and defendant has a limited understanding of the English language. Dkt. # 49.

 Franklin challenged the validity of the search warrants for 476 South 78th East Avenue and a second

 search that took place at 1515 South 67th East Avenue. Dkt. ## 50, 51. The Court denied

 defendant’s motions. Plaintiff presented credible evidence that defendant regularly spoke English

 when conducting drug transactions and, although English was not his first or primary language, there

 was sufficient evidence that defendant understood the Miranda warning given to him by Mackenzie.

 Dkt # 73, at 14. The Court also rejected defendant’s request for a Franks3 hearing and found that

 probable cause existed for both search warrants. Id. at 16-26.

        Franklin determined that she needed the services of a private investigator to interview

 witnesses and investigate certain claims made by defendant, including his alternate explanation for

 his possession of a large amount of currency,4 and the Court approved Frankin’s request for funding

 to hire a private investigator. Dkt. ## 52, 53. Franklin later requested and received supplemental

 funding for investigative services after all of the initial funding was exhausted. Dkt. ## 97, 99.

 Franklin states that the investigator interviewed numerous potential witnesses identified by

 defendant. Dkt. # 283-1, at 3. However, the investigator could not verify defendant’s claim that he



 3
        Under Franks v. Delaware, 438 U.S. 154 (1978), a defendant may seek an evidentiary
        hearing if he can make a substantial preliminary showing that a police officer seeking a
        warrant made a reckless statement or omission in his affidavit and the warrant would not
        have been issued but for the statement or omission. United States v Moses, 965 F.3d 1106,
        1110 (10th Cir. 2020).
 4
        Defendant refers to his alternate explanation for a large amount of currency when the search
        warrant was executed as his “alibi” defense. Defendant claims that he went to the casino the
        night before the search warrant was executed, and he states that he left the casino with about
        $4,000 in cash. Dkt. # 276, at 113.

                                                  4
Case 4:13-cr-00229-CVE Document 291 Filed in USDC ND/OK on 11/13/20 Page 5 of 21




 was at a casino the night before his residence was searched, because defendant could not provide a

 last name, phone number, address, or any contact information for the person who was allegedly at

 the casino with him. Id. Franklin states that she would have presented evidence of an alternate

 explanation for defendant’s possession of a large amount of currency if she had evidence supporting

 this contention. Id. at 4.

         On April 14, 2014, a grand jury returned a second superseding indictment (Dkt. # 110)

 asserting additional charges against defendant. The charges arose out of defendant’s alleged efforts

 to prevent witnesses from testifying against him at trial, including the solicitation of another person

 to kidnap and murder three witnesses. Franklin reviewed the discovery materials associated with

 new charges and filed a motion to suppress statements allegedly made by defendant to a jailhouse

 informant. Dkt. ## 148, 149. The Court entered a sealed opinion and order (Dkt. # 170) denying

 defendant’s motion to suppress. However, the Court did sever the trial of counts one through seven

 from the witness tampering charges against defendant to avoid any unfair prejudice to Deloera-

 Escalera that could result from a single trial on all of the pending charges. Dkt. # 240, at 6-7.

         Defendant exercised his right to a jury trial. On the first day of trial, the Court made a record

 with defendant concerning any offer to enter a plea agreement that had been made by plaintiff, and

 Franklin represented that plaintiff had made an offer in which defendant would plead guilty to

 conspiracy to commit murder and possession of a firearm in furtherance of a drug trafficking crime.

 Dkt. # 241, at 6-7. Franklin met with defendant to convey the offer to him and an interpreter was

 present for the meeting. Id. The Court questioned defendant about the plea agreement that had been

 offered to him, and he stated that it was his decision to reject the offer and proceed to trial. Id. at 7.

 The jury trial for counts one through seven lasted five days. Mackenzie testified about the search


                                                     5
Case 4:13-cr-00229-CVE Document 291 Filed in USDC ND/OK on 11/13/20 Page 6 of 21




 of 476 South 68th East Avenue and his encounter with defendant, and he explained that he spoke

 to defendant in English. Id. at 129-31. Defendant denied that he used the nickname “Poncho” and

 he provided a false name to Mackenzie when he was asked to identify himself. Id. at 131-33.

 Several witnesses testified throughout the trial that they had interacted with defendant using the

 name “Poncho.” Dkt. # 242, at 79-94; Id. at 175; Id. at 228-29; Dkt. # 243, at 26, 37; Id. at 52-53;

 Id. at 94-95. Franklin conducted an extensive cross-examination of Mackenzie and attempted to

 highlight the lack of certain drug paraphernalia in the residence where police initially encountered

 defendant. Dkt. # 242, at 15. Two of the key witnesses against defendant were Diaz and Riley, and

 both witnesses described a long-term relationship with defendant during which they purchased large

 quantities of methamphetamine from him. Dkt. # 243, at 97-111, 188-204. Diaz testified that

 defendant spoke English and served as a translator when Diaz was interacting with Spanish-speaking

 persons. Id. at 104-05. Riley testified that she was introduced to defendant by Kristin Wood, but

 Wood was not called as a witness at trial. Id. at 184-85. At the close of plaintiff’s case-in-chief,

 Franklin made a motion for judgment of acquittal under Fed. R. Crim. P. 29, and her motion was

 denied. Franklin called two witnesses on two defendant’s behalf, and plaintiff called Riley as a

 rebuttal witness after defendant rested. Franklin renewed defendant’s Rule 29 motion, and the

 motion was denied. Dkt. # 244, at 160.

        Defendant was convicted on counts one, two, four, and six of the second superseding

 indictment. Dkt. # 199. Before trial could begin on counts eight through ten, the parties advised the

 Court that defendant intended to offer a plea of guilty to a superseding information (Dkt. # 195)

 charging him with attempting to intimidate or persuading three witnesses from testifying at his

 criminal trial in violation of 18 U.S.C. § 1512(b). Defendant’s guilty plea was made pursuant to a


                                                  6
Case 4:13-cr-00229-CVE Document 291 Filed in USDC ND/OK on 11/13/20 Page 7 of 21




 plea agreement (Dkt. # 207) and plaintiff agreed to dismiss counts eight, nine, and ten of the second

 superseding indictment. Dkt. # 246, at 5. At the change of plea hearing, the Court asked the parties

 if any other or better plea offer had been made to the defendant as to counts eight, nine, and ten, and

 counsel for both parties agreed that no better offers had been made to defendant. Id. at 7. Defendant

 advised the Court that he wished to proceed with the change of plea and he was pleading guilty of

 his own free will. Id. at 8, 13. Defendant admitted that he arranged for two person to be released

 from prison on bond, and he directed those individuals to kidnap three witnesses and take them to

 Mexico so they could not testify against him at trial. Id. at 31-32. The Court accepted defendant’s

 guilty plea and advised defendant that a presentence investigation report (PSR) would be prepared

 by the United States Probation Office. Id. at 35.

        The PSR states that defendant was the leader of a drug trafficking syndicate based in Tulsa,

 and he relied upon several dealers, including Diaz, to distribute methamphetamine. The total drug

 quantity attributable to the conspiracy was 44.79 kilograms and this resulted in a base offense level

 of 36. The PSR includes enhancements for the use of violence against witnesses, maintaining a

 drug-involved premises, attempting to prevent witnesses from testifying, and his role in the offense,

 and his total offense level for count one was 45. The offense level of 45 exceeded the maximum

 offense level of 43 under the sentencing guidelines, and the total offense level was reduced to 43.

 Combined with a criminal history category of I, the advisory guidelines sentencing range was life

 as to count one, 240 months as to count two, 120 months as to count four, and 60 months as to count

 six, with the sentence for count six to run consecutively to any other sentence imposed. Franklin

 submitted 12 objections to the PSR, and she filed a motion for variance (Dkt. ## 214, 215) and a

 sentencing memorandum (Dkt. # 222).


                                                   7
Case 4:13-cr-00229-CVE Document 291 Filed in USDC ND/OK on 11/13/20 Page 8 of 21




         At the sentencing hearing, the Court overruled defendant’s objections to the PSR but granted

 in part his motion for a downward variance. The Court sentenced defendant to total term of

 imprisonment of 300 months. Dkt. # 227, at 3. Franklin filed a timely notice of appeal for defendant

 and she was permitted to withdraw as counsel on appeal. Dkt. ## 233, 253. Defendant retained

 Laura Deskin to represent him on appeal, and Deskin argued that the Court erred when it found that

 Mackenzie’s affidavit provided probable cause for a search of 476 South 78th East Ave. Dkt. # 263,

 at 3. The Tenth Circuit Court of Appeals determined that defendant did not raise this specific issue

 before the district court and the issue raised on appeal was waived under Fed. R. Crim. P. 12(e).

 Defendant filed a petition for writ of certiorari, and his petition was denied on January 9, 2017. Dkt.

 # 275. Defendant had one year from the date that his convictions and sentence became final to file

 a § 2255 motion. 28 U.S.C. § 2255(f)(1). On January 2, 2018, defendant filed a § 2255 motion and

 his motion (Dkt. # 276) is timely.

                                                    II.

         Defendant has filed a motion to vacate, set aside, or correct sentence under § 2255 (Dkt. #

 276), and he asserts four grounds for relief. First, he argues that Franklin provided ineffective

 assistance of counsel by failing to conduct an adequate investigation and failed to present

 exculpatory evidence. Dkt. # 276, at 18-19. Second, he claims that Franlin failed to “bridge the

 language barrier” when she did not have an interpreter present at all of her meetings with defendant.

 Id. at 20. Third, defendant lists a series of general accusations that he received ineffective assistance

 of counsel. Id. at 22-23. Fourth, defendant generally argues that his constitutional rights were

 violated at nearly every stage of the proceedings. Id. at 12.




                                                    8
Case 4:13-cr-00229-CVE Document 291 Filed in USDC ND/OK on 11/13/20 Page 9 of 21




        To establish ineffective assistance of counsel, a defendant must show that his counsel’s

 performance was deficient and that the deficient performance was prejudicial. Strickland v.

 Washington, 466 U.S. 668, 687 (1984); Osborn v. Shillinger, 997 F.2d 1324, 1328 (10th Cir. 1993).

 A defendant can establish the first prong by showing that counsel performed below the level

 expected from a reasonably competent attorney in criminal cases. Strickland, 466 U.S. at 687-88.

 There is a “strong presumption that counsel’s conduct falls within the range of reasonable

 professional assistance.” Id. at 688. In making this determination, a court must “judge . . . [a]

 counsel’s challenged conduct on the facts of the particular case, viewed as of the time of counsel’s

 conduct.” Id. at 690. Moreover, review of counsel’s performance must be highly deferential. “[I]t

 is all too easy for a court, examining counsel’s defense after it has proved unsuccessful, to conclude

 that a particular act or omission of counsel was unreasonable.” Id. at 689.

        To establish the second prong, a defendant must show that counsel’s deficient performance

 prejudiced the defendant to the extent that “there is a reasonable probability that, but for counsel’s

 unprofessional errors, the result of the proceeding would have been different. A reasonable

 probability is a probability sufficient to undermine confidence in the outcome.” Id. at 694; see also

 Lockhart v. Fretwell, 506 U.S. 364, 369-70 (1993). In Glover v. United States, 531 U.S. 198, 199

 (2001), the Supreme Court held that “any amount of actual jail time has Sixth Amendment

 significance.” Thus, the prejudice prong of the Strickland test does not require that any increase in

 sentence must meet a standard of significance. See United States v. Horey, 333 F.3d 1185, 1187-88

 (10th Cir. 2003).




                                                   9
Case 4:13-cr-00229-CVE Document 291 Filed in USDC ND/OK on 11/13/20 Page 10 of 21




  Failure to Investigate or Present Exculpatory Evidence (Ground One)

         Defendant argues that Franklin failed to investigate and present potential exculpatory

  evidence that would have affected the outcome of the trial. Dkt. # 276, at 19. He claims that

  Franklin failed to investigate his allegations that he went to the casino the night before the search

  warrant was executed at 476 South 78th East Avenue, and it appears that he is suggesting that this

  would have provided an alternate explanation for his possession of a large amount of currency. Id.

  Franklin allegedly failed to offer at trial the testimony of a private investigator who could have

  shown that Kristin Wood made out of court statements that contradicted her trial testimony. Id. He

  also claims that Franklin failed to offer exculpatory evidence that he had never used the nickname

  “Poncho.” Id.

         Defendant has filed an affidavit (Dkt. # 276, at 112-22) stating that he went to the casino on

  the evening of January 7, 2013, and he left the casino with approximately $4,000 in cash. Dkt. #

  276, at 112. He claims that his friend Rogelio dropped him off at a party at 476 South 78th East

  Avenue on the morning of January 8, 2013, and he woke when police officers were attempting to

  enter the house. Id. at 113. Franklin states that she was aware of defendant’s allegations concerning

  the source of the money, and she directed a private investigator to look into defendant’s claims. Dkt.

  # 283-1. However, defendant could not provide a last name, phone number, address, or any other

  information about “Rogelio,” and there was no way to verify defendant’s claim that he went to the

  casino. Id. at 3-4. Franklin states that she would have presented any evidence concerning an

  alternate explanation for defendant’s possession of a large amount of currency if she had any

  evidence supporting these allegations. Id. The record is clear that the Court authorized funding for

  Franklin to hire a private investigator, and Franklin requested supplemental funding for this purpose


                                                   10
Case 4:13-cr-00229-CVE Document 291 Filed in USDC ND/OK on 11/13/20 Page 11 of 21




  after the initial amount of $2,000 had been exhausted. Dkt. ## 53, 99. The Court also notes that

  there is no inconsistency between defendant’s and Franklin’s account of the events, and Franklin

  states that she was aware of defendant’s allegations concerning the source of the money. She

  requested that her private investigator look into defendant’s allegations, but his allegations were so

  vague that there was no way to confirm his claim. Dkt. # 283-1, at 3. The Court finds that Franklin

  did not disregard defendant’s claim about visiting the casino on January 7, 2013, and she acted

  reasonably by asking her investigator to look for evidence to support defendant’s allegations. It is

  not surprising that the investigator could not verify defendant’s allegations based on the scant

  information provided by defendant, and Franklin was not required to expend substantial resources

  to investigate defendant’s allegations with little likelihood of finding relevant or exculpatory

  evidence. The Court also notes that defendant cannot show that he was prejudiced by Franklin’s

  allegedly deficient performance. Defendant could have testified at trial and allowed the jury to

  consider these allegations, and he stated on the record that had made his own decision not to testify

  at trial. Dkt. # 244, at 96. The Court also notes that the evidence presented at trial established that

  the drug conspiracy continued over several months, and defendant’s allegations about the source of

  the money in his possession on January 8, 2013 would have had limited exculpatory value.

         Defendant argues that Franklin should have called a private investigator to testify at trial

  about contradictory out of court statements made by a witness, Kristin Wood. Dkt. # 276, at 19.

  This claims is meritless. The Court has reviewed the entire trial transcript and Wood did not testify

  at trial. Therefore, Franklin had no obligation to call the private investigator as witness for the

  purpose of impeaching Wood with prior inconsistent statements.




                                                    11
Case 4:13-cr-00229-CVE Document 291 Filed in USDC ND/OK on 11/13/20 Page 12 of 21




          Defendant argues that he never used the nickname “Poncho” and Franklin should have put

  on evidence at trial he had never been known as “Poncho.” The record shows that Franklin was

  aware that defendant disputed that he used the name “Poncho,” and she brought this issue to the

  Court’s and jury’s attention at relevant stages of the case. For example, Franklin cross-examined

  Mackenzie at the suppression hearing about “Poncho,” and Mackenzie admitted that he had little

  information other than Diaz’s statements that could be used to identify “Poncho.” Dkt. # 86, at 33.

  At trial, Mackenzie acknowledged on cross-examination that defendant denied using the name

  “Poncho.” Dkt. # 241, at 131-33. However, numerous witnesses at trial testified that they knew

  defendant as “Poncho.” Dkt. # 242, at 79-94; id. at 175; id. at 228-29; Dkt. # 243, at 26, 37; id. at

  52-53. Defendant could have testified at trial and explained that he was not known as “Poncho,” but

  he made an informed decision not to testify after a colloquy with the Court. Dkt. # 244, at 96.

  Franklin objected to the PSR on the ground that defendant denied that he used the name “Poncho,”

  and the Court overruled the objection based on witness testimony. Dkt. # 248, at 4. Defendant’s

  allegation that Franklin failed to investigate or present evidence that he denied using the name

  “Poncho” is not supported by the record, and it is apparent that Franklin repeatedly raised this issue

  during many stages of the proceedings. Ground one of defendant’s § 2255 motion is denied in its

  entirety.

  Failure to Meet with Defendant using an Interpreter (Ground Two)

          Defendant argues that Franklin failed to provide an interpreter when she met with defendant

  or she met with defendant using an interpreter who was unqualified, and this prevented defendant

  from adequately assisting in his own defense. Dkt. # 276, at 20. Plaintiff responds that Franklin

  used the services of an interpreter when she met with defendant throughout the case. Dkt. # 283, at


                                                   12
Case 4:13-cr-00229-CVE Document 291 Filed in USDC ND/OK on 11/13/20 Page 13 of 21




  20-21. However, it became apparent to Franklin that defendant understood English and he regularly

  attempted to speak before the interpreter completed the translation, and defendant’s constant

  interruptions of the interpreter made it difficult for her to converse with defendant. Id. at 21.

         Defendant states that he does not speak or understand English well, but Franklin began

  meeting with defendant without bringing an interpreter to the meetings. Dkt. # 276, at 20, 117.

  Defendant’s ability to speak and understand English was a key issue at the suppression hearing, and

  defendant testified at the hearing that his ability to communicate in English was very limited. Dkt.

  # 86, at 67-68. Plaintiff responded by offering the testimony of Riley, who testified that she had

  known defendant since June 2012 and she always communicated with him in English. Dkt. # 87,

  at 10-11. Riley described defendant’s English as “a little choppy” but he never had any difficulty

  communicating with her. Id. at 14, 16. Mackenzie also testified at the suppression hearing that he

  spoke to defendant in English, and cooperating witnesses involved in the investigation told

  Mackenzie that they communicated with defendant in English. Dkt. # 86, at 23, 26. The Court

  found that Riley’s and Mackenzie’s testimony concerning defendant’s familiarity with the English

  language was credible, and the Court found that defendant was “comfortable conversing in English,

  even though it was not his primary language.” Dkt. # 73, at 14.

         Franklin states that she initially brought an interpreter every time she met with defendant, and

  her records show that she paid for the services of an interpreter six times between December 2013

  and March 2014. Dkt. # 283-1, at 4. Franklin recalls that she had no concerns about the

  qualifications of any interpreter, and any problems with the interpreter were due to defendant’s

  constant interruptions. Id. at 5. It became clear to Franklin that defendant could effectively

  communicate in English, and he was speaking to her before the interpreter could finish the


                                                   13
Case 4:13-cr-00229-CVE Document 291 Filed in USDC ND/OK on 11/13/20 Page 14 of 21




  translation. Id. Franklin came to the conclusion that defendant’s claim that he did not speak and

  understand English “was just not true.” Id. Defendant advised Franklin that he moved to Oklahoma

  City when he was 13 and he had lived in the United States at least 15 years. Id. Plaintiff provided

  discovery materials in which defendant was speaking in English, and plaintiff also provided a disc

  titled “Defendant Speaking English.” Id. Franklin stopped bringing an interpreter to her meetings

  with defendant and they had no difficulty communicating in English. Id. On August 12, 2014,

  Franklin met with defendant to review a plea agreement offered by plaintiff, and she brought an

  interpreter to ensure that defendant “fully understood every single word.” Id. Franklin anticipated

  that defendant would reject the offer, but she wanted to ensure that he could not later raise a claim

  that the plea offer was not communicated to him in Spanish. Id. at 6. Franklin also used the services

  of an interpreter when she met with defendant to review the PSR “not because [she] had concerns

  about [defendant] understanding English, but merely to refute any claims he could later make due

  to the nature of the communication.” Id.

         Franklin’s affidavit is consistent with the evidence offered at the suppression hearing and at

  trial concerning defendant’s ability to communicate in English, and defendant repeatedly understated

  his ability to understand and communicate in English. The Court finds that Franklin acted

  reasonably by declining to bring an interpreter to every meeting she had with defendant, and

  defendant has not shown that any “language barrier” prevented him from participating in his own

  defense. A substantial body of evidence was developed at the suppression hearing and at trial

  concerning defendant’s ability to speak and understand English. In particular, defendant sufficiently

  understood English to provide false or misleading responses to questions from police officers, and

  Franklin states that defendant was fully able to participate in meetings with her without an


                                                   14
Case 4:13-cr-00229-CVE Document 291 Filed in USDC ND/OK on 11/13/20 Page 15 of 21




  interpreter. Dkt. # 73, at 14; Dkt. # 241, at 131-33; Dkt. # 283-1, at 5. In fact, the interpreter became

  a distraction and Franklin was able to more effectively communicate with defendant in English. At

  critical meetings with defendant, Franklin did bring an interpreter to ensure that he understood every

  word and to prevent him from bringing precisely the type of claim that he asserts in his § 2255

  motion. Dkt. # 283-1, at 5-6. Franklin’s decision not to use an interpreter at every meeting with

  defendant was well with the bounds of reasonable professional conduct, and it is clear that she made

  an informed decision on this issue. The Court does not find that a “language barrier” prevented

  defendant from assisting in his own defense, and ground two of defendant’s § 2255 motion is denied.

  General Allegations of Ineffective Assistance of Counsel (Grounds Three and Four)

          Defendant makes a series of general allegations that he received ineffective assistance of

  counsel and that his constitutional rights were violated. Dkt. # 276, at 11-12, 22-23. Defendant

  states that Franklin “unprofessionally failed to advise [him] as to all facts and law relevant to his

  decision not to plead guilty and proceed to trial,” and he claims there is a reasonable probability that

  he would have obtained a favorable plea agreement if he had received better advice from counsel.

  Dkt. # 276, at 22. The record is clear that plaintiff offered a plea agreement to defendant and this

  offer was conveyed to defendant. Franklin states that she met with defendant for an hour and a half

  after receiving a proposed plea agreement from plaintiff, and she had an interpreter present when she

  met with defendant to review the plea agreement. Dkt. # 283-1, at 6. On the first day of trial, the

  Court asked Franklin if a plea agreement had been offered to defendant, and she explained that

  plaintiff had sent her a proposed plea agreement that would have resolved the case. Dkt. # 241, at

  7. She stated that she had conveyed the offer to defendant and he had rejected it. Id. The Court

  asked defendant if he had reviewed the plea agreement with his attorney, and he stated that it was


                                                     15
Case 4:13-cr-00229-CVE Document 291 Filed in USDC ND/OK on 11/13/20 Page 16 of 21




  his personal decision to reject the plea agreement and proceed to trial. Id. Franklin states that she

  met with defendant many times, and he never showed any interest in negotiating a different plea

  agreement or pleading guilty to any of the charges against him before trial. Dkt. # 283-1, at 6-7. The

  Court finds no credible evidence that would support defendant’s general assertion that he was not

  fully advised about the risks of proceeding to trial, and defendant made an informed decision to

  reject the proposed plea agreement.

         Defendant argues that Franklin “failed to timely, properly, and effectively move for

  suppression of evidence,” and Franklin also failed to preserve a probable cause challenge to certain

  evidence for appellate review. Dkt. # 276, at 22. This argument is meritless. Franklin filed motions

  to suppress evidence seized from 476 South 78th East Avenue and any statements made by defendant

  to police when they executed a search warrant of the residence. Dkt. ## 49, 50. Franklin also joined

  in a third motion to suppress evidence seized from 1515 South 67th East Avenue, and defendant’s

  claim that she failed to file motions to suppress evidence is wholly inaccurate. Defendant argues that

  Franklin failed to preserve the specific issue that his appellate attorney sought to raise on direct

  appeal, which was that probable cause for a search of 476 South 78th East Avenue was lacking

  because Mackenzie relied solely on the statements of an unreliable informant in his affidavit for

  search warrant. Dkt. # 263. However, Franklin raised a similar argument by requesting a Franks

  hearing to challenge allegedly false statements contained in Mackenzie’s affidavit, and the Court

  found that this request was based on a “strained” interpretation of the affidavit. Dkt. # 73, at 16-17.

  Defendant has made no attempt to show that a “probable cause” challenge to the affidavit would

  have fared any better, and Franklin did not provide ineffective assistance of counsel by failing to

  raise this specific issue. The record is clear that Franklin filed appropriate motions to suppress


                                                    16
Case 4:13-cr-00229-CVE Document 291 Filed in USDC ND/OK on 11/13/20 Page 17 of 21




  evidence and defendant has not shown that he was prejudiced by Franklin’s failure to raise the

  specific issue that his attorney sought to raise on appeal.

         Defendant generally asserts that Franklin “unprofessionally failed to investigate or present

  available, material, exculpatory evidence . . . .” Dkt. # 276, at 22. Defendant’s allegation is wholly

  conclusory and he fails to identify specific exculpatory evidence that was not investigated by

  Franklin. The Court has already considered defendant’s argument concerning his “alibi” defense,

  and the Court has determined that Franklin investigated but could not verify defendant’s allegation

  that he went to the casino the night before police searched 476 South 78th East Avenue. Conclusory

  allegations alone are not sufficient to state a valid claim under § 2255, and a district court has no

  obligation to hold an evidentiary hearing to allow a defendant to explore vague or conclusory

  allegations of ineffective assistance of counsel. United States v. Hall, 746 F. App’x 773, 776 (10th

  Cir. Aug. 21, 2018).5 Defendant has failed to show that Franklin failed to investigate or present

  exculpatory evidence.

         Defendant argues that Franklin should have advised him not to testify at trial, and he claims

  that he was prejudiced when the jury did not believe his trial testimony. This argument is based on

  the fundamentally inaccurate claim that defendant actually testified at trial, and the trial transcript

  plainly shows that defendant did not testify at trial. The Court advised defendant that he had the

  right to remain silent and he had the right not to testify at trial. Dkt. # 244, at 95-96. The Court

  asked defendant if he had consulted with Franklin about whether to testify at trial, and he stated that

  Franklin had advised him about the risks associated with testifying at trial. Id. at 96. Defendant



  5
         Unpublished decisions are not binding precedent in the Tenth Circuit but may be cited for
         their persuasive value. See Fed. R. App. 32.1; 10th Cir. R. 32.1.

                                                    17
Case 4:13-cr-00229-CVE Document 291 Filed in USDC ND/OK on 11/13/20 Page 18 of 21




  stated that he did not wish to testify at trial and he was not called as a witness. Id. Even if the Court

  assumes that Franklin could have given defendant better advice on this issue, defendant’s claim that

  he was prejudiced by testifying at trial is meritless, because he did not actually testify at trial.

          Defendant claims that Franklin failed to request appropriate jury instructions or object to

  “insufficient instructions.” Dkt. # 276 at 23. Defendant does not identify any specific jury

  instruction that should have been requested or objected to by Franklin. Defendant also fails to

  mention that Franklin filed proposed jury instructions (Dkt. # 107). The trial transcript shows that

  Franklin was prepared for the instruction conference and she made appropriate objections to the

  verdict form and jury instructions that were incorporated into the final version of both documents.

  Dkt. # 224, at 162-170. Defendant’s vague allegations concerning Franklin’s performance in regard

  to the jury instructions in not supported by the record.

          Defendant claims that Franklin failed to “investigate or present available evidence and legal

  authority material to the sentencing of [defendant],” and he claims that Franklin failed to object to

  “unlawful, false and unreliable evidence” used to calculate defendant’s advisory guideline sentencing

  range. Dkt. # 276, at 23. Defendant again fails to cite any specific allegation or evidence in support

  of this claim and, in any event, his claim is not supported by the record. Franklin filed a motion for

  non-guideline sentence and objections to the PSR, and Franklin successfully argued for a sentence

  well below the advisory guideline range of life imprisonment. Dkt. ## 214, 215. Franklin’s

  performance during the sentencing phase was reasonable, and the Court finds that defendant’s vague

  claim concerning Franklin’s alleged deficient performance during the sentencing phase of the

  proceedings is meritless.




                                                     18
Case 4:13-cr-00229-CVE Document 291 Filed in USDC ND/OK on 11/13/20 Page 19 of 21




          Defendant claims that his appellate attorney failed to “investigate or present the strongest

  issues available . . . for his direct appeal and failed to preserve viable issues for collateral review.”

  Dkt. # 276, at 23. However, defendant has not identified any specific issue that he believes should

  have been raised on direct appeal, and the Court has already considered defendant’s claim that

  Franklin failed to preserve the “probable cause” issue for direct appeal. The Court has fully

  reviewed defendant’s § 2255 motion and can discern no other specific claim concerning the

  performance of Franklin or his appellate attorney. Defendant has also not shown that the actions of

  Franklin or his appellate attorney have prevented him from raising any claim in his § 2255 motion.

          Defendant argues that Franklin had a conflict of interest that affected her performance at

  every stage of the proceedings. Id. However, he offers no specific allegations or evidence in support

  of this claim, and it is not the Court’s obligation to construct a claim on defendant’s behalf. Franklin

  states that she was not aware of any conflict of interest that prevented her from representing

  defendant, and there is no evidence before the Court suggesting that there was a conflict of interest.

  Dkt. # 283-1, at 8.

          Finally, defendant states that his “conviction and sentence are violative of the First, Fourth,

  Fifth, Sixth, and Eighth Amendments to the Constitution,” and he could also be alleging an

  ineffective assistance of counsel claim based on cumulative error. Dkt. # 276, at 12, 24. Defendant

  offers no allegations in support of this general claim that his constitutional rights were violated, and

  his conclusory allegation does not state a claim for relief under § 2255. As to defendant’s claim of

  cumulative error, the Court has not found that defendant has asserted any colorable claim of

  ineffective assistance of counsel and, therefore, defendant has no viable claim for cumulative error.




                                                     19
Case 4:13-cr-00229-CVE Document 291 Filed in USDC ND/OK on 11/13/20 Page 20 of 21




  The Court finds that grounds three and four of defendant’s § 2255 motion should be rejected in their

  entirety.6

                                                   III.

          Pursuant to 28 U.S.C. § 2253, a defendant is required to obtain a COA before appealing a

  final order in a proceeding under 28 U.S.C. § 2255. Section 2253(c) instructs that the court may

  issue a COA “only if the applicant has made a substantial showing of the denial of a constitutional

  right,” and the court “indicates which specific issue or issues satisfy [that] showing.” A defendant

  can satisfy that standard by demonstrating that the issues raised are debatable among jurists, that a

  court could resolve the issues differently, or that the questions deserve further proceedings. Slack

  v. McDaniel, 529 U.S. 473 (2000) (citing Barefoot v. Estelle, 463 U.S. 880, 893 (1983)). After

  considering the record in this case, the Court concludes that a COA should not issue because

  defendant has not made a substantial showing of the denial of a constitutional right. The Court does

  not find that the issues raised by defendant are debatable among jurists or that the Tenth Circuit

  would resolve the issues differently, and defendant has not made a substantial showing of the denial

  of a constitutional right.

          IT IS THEREFORE ORDERED that defendant’s motion to vacate, set aside, or correct

  sentence under 28 U.S.C. § 2255 (Dkt. # 276) is denied. A separate judgment is entered herewith.



  6
          As to defendant’s request for an evidentiary hearing and discovery, the Court finds that the
          record conclusively demonstrates that defendant is not entitled to relief under § 2255 and
          there are no disputed issues of fact warranting discovery. Defendant also fails to identify
          what evidence or testimony is likely to be developed at an evidentiary hearing, and district
          courts “are not required to hold evidentiary hearings in collateral attacks without a firm idea
          of what the testimony will encompass and how it will support a movant’s claims.” United
          States v. Moya, 676 F.3d 1211, 1214 (10th Cir. 2012) (quoting United States v. Cervini, 379
          F.3d 987, 994 (10th Cir. 2004)).

                                                    20
Case 4:13-cr-00229-CVE Document 291 Filed in USDC ND/OK on 11/13/20 Page 21 of 21




         IT IS FURTHER ORDERED that the Court declines to issue a certificate of appealability

  as to any issue raised in defendant’s § 2255 motion (Dkt. # 276).

         IT IS FURTHER ORDERED that defendant’s motion for a ruling on his § 2255 motion

  (Dkt. # 289) is moot.

         IT IS FURTHER ORDERED that the Court Clerk is directed to send a copy of this Opinion

  and Order to the Tenth Circuit Court of Appeals in reference to Appeal Number 20-5090.

         DATED this 13th day of November, 2020.




                                                 21
